            Case 1:19-cr-00725-JPO Document 127 Filed 09/23/20 Page 1 of 1


                                                        U.S. Department of Justice
  [Type text]
                                                        United States Attorney
                                                        Southern District of New York
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        September 23, 2020

  BY ECF
  The Honorable J. Paul Oetken
  United States District Judge
  Southern District of New York
  Thurgood Marshall U.S. Courthouse
  40 Foley Square
  New York, New York 10007

          Re:     United States v. Lev Parnas, et al., S1 19 Cr. 725 (JPO)

  Dear Judge Oetken:

         The Government respectfully submits this letter regarding the defendants’ arraignment on
  the superseding indictment. The Government requests that the Court arraign the defendants at the
  next pretrial conference, which is currently scheduled for November 30, 2020. The Government
  also moves, out of an abundance of caution, to exclude time in the interest of justice pursuant to
  the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), between today’s date and the trial date, February
  1, 2021, in order to allow the defense to consider and draft any appropriate motions, review
  discovery, and prepare for trial. The defense does not object to either request.

                                                        Respectfully submitted,

Granted. Defendants will be arraigned on the            AUDREY STRAUSS
superseding indictment at the conference scheduled      Acting United States Attorney for the
for November 30, 2020, at 2:00 p.m.                     Southern District of New York
The Court hereby excludes time through February 1,
2021, under the Speedy Trial Act, 18 U.S.C. 3161(h)
(7)(A), finding that the ends of justice outweigh the   By: /s
interests of the public and the defendants in a             Rebekah Donaleski
speedy trial.                                               Nicolas Roos
  So ordered.                                               Douglas Zolkind
  September 23, 2020                                        Assistant United States Attorneys
                                                            (212) 637-2423/2421/2418

  cc: All counsel of record (via ECF)
